NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  MEDINOL LTD.,
                  Plaintiff-Appellant

                           v.

CORDIS CORPORATION, JOHNSON & JOHNSON,
            Defendants-Appellees
           ______________________

                      2015-1027
                ______________________

   Appeal from the United States District Court for the
Southern District of New York in No. 1:13-cv-01408-SAS,
Judge Shira Ann Scheindlin.
                 ______________________

                Decided: April 19, 2018
                ______________________

     RICHARD H. PILDES, New York, NY, argued for plain-
tiff-appellant. Also represented by RICHARD DELUCIA,
ELIZABETH GARDNER, ALOYSIUS ANTONY PFEFFER, ANDREW
D. SILVERMAN, Orrick, Herrington & Sutcliffe LLP, New
York, NY; ALEC SCHIERENBECK, Washington, DC; ROBERT
L. URIARTE, Menlo Park, CA.

   GREGORY DISKANT, Patterson Belknap Webb & Tyler
LLP, New York, NY, argued for defendants-appellees.
2                      MEDINOL LTD.   v. CORDIS CORPORATION



Also represented by EUGENE M. GELERNTER, LAURA
KAUFMAN.
               ______________________

       Before DYK, REYNA, and STOLL, Circuit Judges.
DYK, Circuit Judge.
                             I
    In 2013, Medinol brought a patent-infringement suit
against Cordis Corporation and Johnson & Johnson
(“Cordis”). The defendants asserted a defense of laches,
relying on this court’s decision in A.C. Aukerman Co. v.
R.L. Chaides Construction Co., 960 F.2d 1020 (Fed. Cir.
1992) (en banc). The parties agreed that the district court
would hold a bench trial on the laches defense. Before
trial, the Supreme Court granted certiorari to decide
whether the defense of laches was a defense to infringe-
ment in copyright. Petrella v. Metro-Goldwyn Mayer, Inc.,
570 U.S. 948 (2013). In its pretrial memorandum of law,
Medinol “reserve[d] the right to argue that the equitable
defense of laches should not be applied to bar a patentee’s
legal claim for damages . . . based on the outcome of the
pending appeal to the Supreme Court in Petrella v. Metro-
Goldwyn Mayer, Inc.” J.A. 217.
    On April 4, 2014, the district court entered judgment
that the defense of laches barred damages for Medinol’s
claims of patent infringement. J.A. 1185. Medinol did not
appeal, and the judgment became final on May 4, 2014.
On May 19, 2014, the Supreme Court decided Petrella,
which held that laches is not a defense in copyright. 134
S. Ct. 1962, 1978–79 (2014).
    Three months later, on August 5, 2014, Medinol
brought a motion under Federal Rule of Civil Procedure
60(b)(6) seeking relief from the final judgment, arguing
that the Petrella decision was an intervening change in
law that upended the laches framework upon which the
MEDINOL LTD.   v. CORDIS CORPORATION                     3



judgment was based. The district court denied the Rule
60(b)(6) motion, explaining that Aukerman remained
controlling precedent despite Petrella.
    Medinol appealed the denial of the Rule 60(b) motion
to our court, and we held the appeal in abeyance while we
considered SCA Hygiene en banc. In the en banc decision,
our court held that laches remained a viable defense in
the patent infringement context. See SCA Hygiene Prods.
Aktiebolag v. First Quality Baby Prods. LLC, 807 F.3d
1311, 1328 (Fed. Cir. 2015) (en banc), vacated in part by
137 S. Ct. 954 (2017). Medinol and Cordis then moved for
summary affirmance in light of the SCA Hygiene en banc
decision, which we granted, affirming the district court.
Medinol petitioned for certiorari. The Supreme Court,
having granted certiorari in SCA Hygiene, held Medinol’s
petition.
    The Supreme Court then reversed SCA Hygiene and
held that laches is no longer a defense to bar damages for
patent infringement. 137 S. Ct. at 967. The Supreme
Court then granted Medinol’s petition for certiorari,
vacated the judgment, and “remanded to the United
States Court of Appeals for the Federal Circuit for further
consideration in light of SCA Hygiene.” Medinol Ltd. v.
Cordis Corp., 137 S. Ct. 1372 (2017). We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(1). A district court’s Rule
60(b)(6) ruling is reviewed for abuse of discretion.
                             II
    The district court’s denial of Rule 60(b) relief was
based on Aukerman, which has since been overruled by
the Supreme Court. See SCA Hygiene, 137 S. Ct. at 967.
That judgment is accordingly vacated, and this case is
remanded to the district court to determine whether the
“extraordinary circumstances” showing required under
4                      MEDINOL LTD.   v. CORDIS CORPORATION



Rule 60(b)(6) has been established. 1 As part of the ex-
traordinary circumstances analysis, the district court
should consider Medinol’s failure to appeal the original
judgment under the Supreme Court’s decision in Gonza-
lez v. Crosby, 545 U.S. 524, 536–38 (2005).
                VACATED AND REMANDED
                          COSTS
    No costs.




    1   See Liljeberg v. Health Servs. Acquisition Corp.,
486 U.S. 847, 864 (1988) (quoting Ackermann v. United
States, 340 U.S. 193, 199 (1950)) (“We have previously . . .
caution[ed] that [Rule 60(b)(6)] should only be applied in
‘extraordinary circumstances.’”).